USCA4 Appeal: 21-7568      Doc: 12        Filed: 06/13/2022   Pg: 1 of 3




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 21-7568


        DEMETRIC HARDAWAY,

                            Plaintiff - Appellant,

                     v.

        LORI MYERS,

                            Defendant - Appellee,

                     and

        FRANCES JOHNSON; NICOLE CHAPMAN; EDSEL TAYLOR,

                            Defendants.



        Appeal from the United States District Court for the District of South Carolina, at
        Anderson. Richard Mark Gergel, District Judge. (8:20-cv-00149-RMG)


        Submitted: March 29, 2022                                      Decided: June 13, 2022


        Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Demetric Hardaway, Appellant Pro Se.         Elloree Ann Ganes, HOOD LAW FIRM,
        Charleston, South Carolina, for Appellee.
USCA4 Appeal: 21-7568      Doc: 12         Filed: 06/13/2022    Pg: 2 of 3




        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-7568      Doc: 12         Filed: 06/13/2022     Pg: 3 of 3




        PER CURIAM:

               Demetric Hardaway appeals the district court’s order accepting the magistrate

        judge’s recommendation to grant summary judgment in favor of Lori Myers in Hardaway’s

        42 U.S.C. § 1983 action. We have reviewed the record and find no reversible error.

        Accordingly, we affirm the district court’s amended judgment. Hardaway v. Myers, No.

        8:20-cv-00149-RMG (D.S.C. Sept. 23, 2021). We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.



                                                                                      AFFIRMED




                                                    3